DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vajdic (US 2011/0118616) in view of Olson (US 2004/0111021; hereinafter “Olson”).
Regarding claim 1, Vajdic discloses a cardiac modeling system comprising: electrode apparatus comprising a plurality of external electrodes to sense electrical activity from tissue of a patient (e.g. ¶¶ 59); and computing apparatus comprising processing circuitry operatively coupled to the electrode apparatus and configured to: sense electrical activity at a time value using the plurality of external electrodes (e.g. ¶¶ 62-63); determine two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generate spatial representation data of the sensed electrical activity based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
The examiner notes that the vectors relied upon in Vajdic are not three-dimensional as required in the claims.  In the same field of endeavor, Olson teaches the determination of two or more three-dimensional pseudo-electric vectors (e.g. ¶¶ 82-96) for a time value (i.e. ¶¶ 82 – “QRS interval”) in order to provide a good visual clue to aid in diagnosing heart disease.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to improve the device of Vajdic by incorporating the three dimensional vector analysis for a time value, as taught by Olson, in order to yield the predictable results of providing an improvement in the ability for the graphical representation of the cardiac activity during the desired time value for more efficient and effective diagnosis.
Regarding claim 10, Vajdic teaches a method comprising: sensing electrical activity of a patient's heart at a time value using a plurality of external electrodes (e.g. ¶¶ 59); determining two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generating spatial representation data of the sensed electrical activity based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
The examiner notes that the vectors relied upon in Vajdic are not three-dimensional as required in the claims.  In the same field of endeavor, Olson teaches the determination of two or more three-dimensional pseudo-electric vectors (e.g. ¶¶ 82-96) for a time value (i.e. ¶¶ 82 – “QRS interval”) in order to provide a good visual clue to aid in diagnosing heart disease.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to improve the device of Vajdic by incorporating the three dimensional vector analysis for a time value, as taught by Olson, in order to yield the predictable results of providing an improvement in the ability for the graphical representation of the cardiac activity during the desired time value for more efficient and effective diagnosis.
Regarding claim 19, Vajdic discloses a system comprising: interface circuitry configured to receive electrical activity information at a time value measured by a plurality of external electrodes that represents sensed electrical activity from tissue of a patient (e.g. ¶¶ 59); and processing circuitry operatively coupled to the interface circuitry and configured to: receive the electrical activity information (e.g. ¶¶ 62-63); determine two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the received electrical activity information of one of the external electrodes of the plurality of electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generate spatial representation data of the electrical activity information based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
The examiner notes that the vectors relied upon in Vajdic are not three-dimensional as required in the claims.  In the same field of endeavor, Olson teaches the determination of two or more three-dimensional pseudo-electric vectors (e.g. ¶¶ 82-96) for a time value (i.e. ¶¶ 82 – “QRS interval”) in order to provide a good visual clue to aid in diagnosing heart disease.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to improve the device of Vajdic by incorporating the three dimensional vector analysis for a time value, as taught by Olson, in order to yield the predictable results of providing an improvement in the ability for the graphical representation of the cardiac activity during the desired time value for more efficient and effective diagnosis.

Regarding claims 2, 11, and 20, Vajdic discloses the processing circuitry is further configured to determine a sensor-integrated pseudo-electric vector based on a combination of two or more pseudo-electric vectors of the two or more determined pseudo-electric vectors (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector).
Regarding claim 3, 12, and 21, Vajdic discloses the processing circuitry is further configured to determine a pseudo-vectorcardiography parameter based on the sensor-integrated pseudo-electric vector (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 4, 13, and 22, Vajdic discloses the pseudo-vectorcardiography parameter represents one or more of: an average vector for a QRS or T-wave loop (e.g. ¶¶ 132-134).
Regarding claim 5, 14, and 23, Vajdic discloses the processing circuitry is further configured to: sense electrical activity at a plurality of time values using the plurality of external electrodes (e.g. ¶¶ 24 – where the ECG data is detected continuously and the vectors are time-variable); determine a plurality of pseudo-electric vectors by determining two or more pseudo- electric vectors for each time value of the plurality of time values, where each pseudo-electric vector is based on the estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG ; ¶¶ 64, 76, etc.); and determine a plurality of sensor-integrated pseudo-electric vectors by determining a sensor- integrated pseudo-electric vector for each time value of the plurality of time values, where each sensor-integrated pseudo-electric vector is based on a combination of two or more pseudo-electric vectors of the two or more determined pseudo-electric vector (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector), wherein generating spatial representation data of the sensed electrical activity is further based on the plurality of sensor-integrated pseudo-electric vectors (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 6, 15, and 24, Vajdic discloses the pseudo-vectorcardiography parameter represents one or more of: an average vector for a QRS or T-wave loop (e.g. ¶¶ 132-134).
Regarding claim 7, 16, and 25, Vajdic discloses the processing circuitry is further configured to: sense electrical activity at a plurality of time values using the plurality of external electrodes (e.g. ¶¶ 24 – where the ECG data is detected continuously and the vectors are time-variable); determine a plurality of pseudo-electric vectors by determining two or more pseudo- electric vectors for each time value of the plurality of time values, where each pseudo-electric vector is based on the estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG ; ¶¶ 64, 76, etc.); determine a plurality of sensor-integrated pseudo-electric vectors by determining a sensor- integrated pseudo-electric vector for each time value of the plurality of time values, where each sensor-integrated pseudo-electric vector is based on a combination of two or more pseudo-electric vectors of the determined two or more pseudo-electric vectors (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector); and determine a time-integrated pseudo-electric vector based on a combination of two or more sensor-integrated pseudo-electric vectors of the plurality of sensor-integrated pseudo-electric vectors, wherein generating spatial representation data of the sensed electrical activity is further based on the time-integrated pseudo-electric vector (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 8, 17, and 26, Vajdic discloses the two or more pseudo-electric vectors for the time value comprises at least one pseudo-electric vector for each external electrode of the external electrodes in the plurality the external electrodes (e.g. ¶¶ 65-77 – where a plurality of different lead setups may be used to determine the two or more electric vectors – also see ¶¶ 59 highlighting the different lead options).
Regarding claim 9, 18, and 27, Vajdic discloses the two or more pseudo-electric vectors for the time value comprises at least one pseudo-electric vector for each external electrode of a reduced set of external electrodes in the plurality of external electrodes (e.g. ¶¶ 84 – “leads chosen for normalization should correspond to leads whose recorded signals contribute to the establishment of the particular benchmark (or criterion) that will be used to analyze the virtual heart vector”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792